DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “peak determination part configured to” and “signal controller configured to” in claim 1;  and “gray analyzing part configured to” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “peak driving determination part configured to” and “signal controller configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Figures 1 and 2 simply illustrate a block diagram  of the elements and the specification does not mention any corresponding structure, material or hardware for performing the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claims 2-10 depend upon claim 1 and thus inherit the deficiencies of claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8, 10-12, 14, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (USPGPUB 2016/0351102—hereinafter “Shin”).
Claims 1 and 11 are drawn to a display device and a driving method of a display device, respectively. Claims 1 and 11 recite the same invention in different statutory formats and thus are considered together below.
As to Claims 1 and 11, Shin teaches a display device comprising: 
(Fig. 16 at 100); 
a peak driving determination part configured to determine peak driving based on an input image signal (Figs. 7 and 11 at 122 and 124 and Pg. 2, ¶ 32-34 – “124 calculates the maximum luminance component Ymax”); 
a normal driving compensation part including a first luminance lookup table (Fig. 11 at 134) having a first luminance as a peak luminance (Fig. 15 at S34 and Pg. 6, ¶’s 88 and 91); 
a peak driving compensation part including a second luminance lookup table (Fig. 11 at 148)  having a second luminance higher than the first luminance as the peak luminance (Fig. 15 at S33 and Pg. 6, ¶’s 88 and 90); 
a compensation adjusting part that generates a peak driving gamma curve by smoothing a first luminance gamma curve (Fig. 14 at C1) corresponding to the first luminance lookup table and a second luminance gamma curve (Fig. 14 at C3) corresponding to the second luminance lookup table and generates a peak driving lookup table according to the peak driving gamma curve (Fig. 14 at C2 and Pg. 6, ¶’s 87-88); and 
a signal controller (Fig. 7 and 11 at 120) configured to generate an image data signal by applying a normal driving lookup table to one portion of the display area (Fig. 10 at S24 and S25 and Fig. 15 at S34 and S35) and applying the peak driving lookup table to an other portion of the display area (Fig. 10 at S23 and S25 and Fig. 15 at S33 and S35).
As to Claim 2, Shin teaches that the normal driving lookup table is the first luminance lookup table (Fig. 11 at 134).
Claim 3, Shin teaches that a gamma value of the first luminance gamma curve is equal to a gamma value of the second luminance gamma curve (See Fig. 14 at C1 and C3 at zero).
As to Claim 5, Shin teaches a gray analyzing part configured to determine a peak driving reference gray based on the input image signal, wherein the compensation adjusting part smooths the first luminance gamma curve and the second luminance gamma curve based on the peak driving reference gray to generate the peak driving gamma curve (See Fig. 14 at C2 and Pg. 6, ¶ 88 – note “threshold gray level”).
As to Claim 7, Shin teaches that the gray analyzing part calculates a highest gray of an image from the input image signal, and determines a gray that is lower by a predetermined level than the highest gray of the image as the peak driving reference gray (Pg. 6, ¶ 88).
As to Claim 8, Shin teaches that the gray analyzing part divides the display area into a plurality of blocks, selects one block in which the peak driving is performed among the plurality of blocks, and transmits peak driving block information including information about the block in which the peak driving is performed to the signal controller, and the signal controller applies the peak driving lookup table to an input image signal corresponding to the block in which peak driving is performed among the plurality of blocks according to the peak driving block information (See Fig. 13 and Pg. 6, ¶ 86).
As to Claim 10, Shin teaches that the gray analyzing part selects one block in which the peak driving is performed in a zone unit including blocks arranged in a first direction among the plurality of blocks (See Fig. 13 and Pg. 6, ¶ 86).
Claim 12, Shin teaches that the normal driving lookup table includes a value of the image data signal with respect to a gray according to the first luminance gamma curve (Fig. 11 at 134 and Pg. 3, ¶ 48).
As to Claim 14, Shin teaches dividing the display area into a plurality of blocks, and selecting one block in which the peak driving is performed among the plurality of blocks, wherein the peak driving lookup table is applied to the input image signal corresponding to the block in which the peak driving is performed (See Fig. 13 and Pg. 6, ¶ 86).
As to Claim 15, Shin teaches that each of the plurality of blocks includes at least one pixel (Figs. 9 and 13 at SP).
As to Claim 17, Shin teaches that a highest gray of each of the plurality of blocks is compared with the peak driving reference gray, and one block in which the highest gray is greater than the peak driving reference gray is selected as the block in which the peak driving is performed (Pg. 6, ¶ 88).
As to Claim 19, Shin teaches that the display area is divided into a plurality of zones including blocks arranged in a first direction, the normal driving lookup table is applied to the input image signal corresponding to some of the plurality of zones, and the peak driving lookup table is applied to an input image signal corresponding to some other of the plurality of zones (See Fig. 13 and Pg. 6, ¶ 86).
As to Claim 20, Shin teaches that a gamma value of the first luminance gamma curve is equal to a gamma value of the second luminance gamma curve (See Fig. 14 at C1 and C3 at zero).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al.			U.S. Patent 10,152,924
Kang et al.			U.S. Patent 10,475,411
Morein			U.S. Patent 10,770,023
Liao et al.			U.S. Patent 10,957,236	


Allowable Subject Matter
Claims  4, 6, 9,13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694